People v Fisher (2016 NY Slip Op 00377)





People v Fisher


2016 NY Slip Op 00377


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2015-07152

[*1]The People of the State of New York, plaintiff,
vJoseph Fisher, defendant. (S.C.I. No. 03-00833)


Joseph Fisher, Marcy, NY, defendant pro se.
Janet DiFiore, District Attorney, White Plains, NY (Jennifer Spencer of counsel), for plaintiff.
Clare J. Degnan, White Plains, NY (Salvatore A. Gaetani of counsel), former trial counsel for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Westchester County, rendered July 31, 2003.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court